           Case 2:97-cr-00085-EEF Document 108 Filed 03/30/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                   CRIMINAL ACTION

V.                                                                         NO. 97-85

SCOTT CYPRIAN                                                              SECTION "L"


                                       ORDER & REASONS

          Pending before the Court is Defendant Scott Cyprian’s motion to terminate his supervised

release term. R. Doc. 103. The Government opposes the motion. R. Doc. 107. Having

considered the parties’ arguments and the applicable law, the Court now rules as follows.

     I.      BACKGROUND

          On June 24, 1998, Scott Cyprian was sentenced to a 262-month term of imprisonment after

a jury found him guilty of conspiracy to possess with intent to distribute a quantity of cocaine base,

possession with intent to distribute a quantity of cocaine base, and use of a juvenile to assist in

avoiding detection or apprehension by law enforcement, in violation of 21 U.S.C. §§ 841(a)(1),

846, 861(a)(2). R. Doc. 67. Cyprian was also sentenced to a ten-year term of supervised release

following his period of incarceration. R. Doc. 67. On December 9, 2008, Cyprian’s sentence was

reduced under 18 U.S.C. § 3582(c)(2) to 210 months. R. Doc. 93. Cyprian’s term of supervised

release began on June 28, 2012. To date, he has served about seven and a half years of his ten-year

term.

     II. PENDING MOTION

          On February 6, 2020, Cyprian filed the instant motion seeking early termination of his term

of supervised release. R. Doc. 103. Cyprian represents that his supervising officer, Reginald White,

consents to and supports the filing of the motion. R. Doc. 103 at 2. Cyprian argues that early
           Case 2:97-cr-00085-EEF Document 108 Filed 03/30/20 Page 2 of 4




termination of his supervised release would serve the interest of justice. R. Doc. 103 at 3. He argues

that he does not pose a recidivism risk and that his “conduct since release personifies change,

cooperation, and absolute compliance.” R. Doc. 103 at 4. Specifically, he discusses the 18 U.S.C.

§ 3553 factors and argues that his financial penalties are fully satisfied, he has been fully compliant

since his release from prison, and poses “a very low likelihood to commit future crimes” based on

his low criminal history score. R. Doc. 103 at 5. Further, Cyprian explains that he has fully

reintegrated into the community, obtained his HVAC certification, and is gainfully employed. R.

Doc. 103 at 7. Cyprian further discusses the strength of his faith and support system, explaining

that he and his wife started a charity that provides backpacks, gifts, and food to children in need.

R. Doc. 103 at 7. He credits his wife and two surviving adult children to being “a rock in some of

the hardest times.” R. Doc. 103 at 8.

          The government opposes the motion. R. Doc. 107. Notably, the government asserts that

Cyprian’s probation officer, Reginald White, does not agree that Cyprian’s supervised release

should be terminated. R. Doc. 107 at 2. The government argues that early termination of supervised

release is not appropriate when a defendant merely demonstrates “compliance with supervision

conditions and the law.” R. Doc. 107 at 2. The government takes the position that Cyprian has not

identified any new or exceptional circumstances warranting early termination, especially in light

of the severity of his offenses of conviction. R. Doc. 107 at 3.

   III.      LAW & DISCUSSION

          Under 18 U.S.C. § 3583(e)(1), a court may “terminate a term of supervised release and

discharge the defendant released at any time after the expiration of one year of supervised release

. . . if it is satisfied that such action is warranted by the conduct of the defendant released and the

interest of justice,” after considering the factors set forth in 18 U.S.C. § 3553(a). Among the factors

a court must weigh are the nature of the offense, the history and characteristics of the defendant,
                                                  2
          Case 2:97-cr-00085-EEF Document 108 Filed 03/30/20 Page 3 of 4




the need for the sentence to deter criminal activity, the need to protect the public, the need to

provide the defendant with educational or vocational training, and the kinds of sentences and

sentencing ranges available. See 18 U.S.C. § 3553(a). Section 3583(e)(1) provides courts with

broad discretion in determining whether to terminate supervised release. See United States v.

Jeanes, 150 F.3d 483, 484 (5th Cir. 1998).

         Cyprian has been compliant with the terms of his supervised release for over seven and a

half years. He has been gainfully employed since his release from incarceration and owns two

businesses and a not-for-profit organization that provides aid to children in need. The Court

commends Cyprian for his record of compliance and demonstrated commitment to personal

fulfillment and the betterment of his community. Nevertheless, in light of the severity of Cyprian’s

offenses of conviction, the Court concludes that his record does not justify early termination.

Notably, Mr. Cyprian has not articulated why early termination of his supervised release is

warranted, nor has he identified any specific hardship he suffers as a result of the conditions of

supervised release. See United States v. Hayes, No. CRIM.A. 01-311, 2013 WL 5328874, at *1

(E.D. La. Sept. 20, 2013) (denying early termination where defendant failed to present any

“extraordinary circumstances” meriting termination); United States v. Landry, No. CRIM. A. 96-

97, 1999 WL 605476, at *1 (E.D. La. Aug. 11, 1999) (granting early termination where the

conditions of supervised release prohibited defendant from returning to his line of work). If Mr.

Cyprian’s probation officer believes the terms of Cyprian’s supervised release are too onerous, his

reporting requirements may be modified.

   IV.      CONCLUSION

         For the foregoing reasons,

         IT IS ORDERED that Scott Cyprian’s motion for early termination of supervised release

be DENIED.
                                                 3
 Case 2:97-cr-00085-EEF Document 108 Filed 03/30/20 Page 4 of 4




New Orleans, Louisiana this 30th day of March, 2020.



                                                       ______________________
                                                            Eldon E. Fallon
                                                       United States District Judge




                                      4
